                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     NICHOLAS M. SMITH,                               Case No. 18-cv-06794-SI
                                   9                    Plaintiff,
                                                                                          ORDER RE DISCOVERY DISPUTES
                                  10             v.                                       NO. 2 AND 3
                                  11     GOLDEN STATE WARRIORS, LLC,                      Re: Dkt. Nos. 42, 43
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14           Having reviewed the parties’ second and third discovery dispute letters the Court hereby

                                  15   orders as follows:

                                  16

                                  17   Joint Discovery Dispute Letter No. 2, docket number 42:

                                  18           Plaintiff RFP Set 1 Nos. 14 & 83, Set 2 Nos. 84-92: Plaintiff seeks (1) commission

                                  19   spreadsheets, (2) communications between defendant and salespeople regarding arena fees, and (3)

                                  20   wage statements not previously produced. See Dkt. No. 42 at 1. In response, Defendant argues (a)

                                  21   plaintiff has the “primary evidence” he needs with regards to commissions and arena fees, (b) that

                                  22   because the commission spreadsheets are not maintained in one area, searching for them without

                                  23   limitation is unduly burdensome, and (c) that the issue is moot because defendant produced over six

                                  24   hundred such spreadsheets and related emails. Plaintiff is entitled to the materials. Accordingly,

                                  25   defendant shall either (1) confirm by January 24, 2020 that all commission spreadsheets have been

                                  26   produced or (2) produce all outstanding commission spreadsheets by February 7, 202.

                                  27           Mr. Beaven’s Notes: The Court understands the issue regarding Mr. Beaven’s notes is now

                                  28   moot.
                                   1            Plaintiff’s RFP Set 1 No. 81 and SROG Set 1 Nos 8-11: If this dispute is still active, by

                                   2   January 27, 2020, defendant shall either (1) serve a declaration in lieu of producing the wage

                                   3   statements or (2) produce the outstanding wage statements. Dkt. No. 42

                                   4            Plaintiff’s SROGS Set 2 No. 16:            Plaintiff seeks the contact information for all of

                                   5   defendants’ salespeople – approximately 43 individuals. Defendant argues it should not have to

                                   6   produce this information because the salespeople are not witnesses, their contact information is not

                                   7   relevant, and the salespeople have a right to privacy. The Court disagrees. Defendant shall produce

                                   8   the contact information for its salespeople on or before January 27, 2020. If the defendant is

                                   9   concerned about privacy it may produce the contact information subject to the parties’ protective

                                  10   order.

                                  11            Subpoena of Plaintiff’s Medical Records: The Court agrees with defendant. Plaintiff

                                  12   alleges his employment with defendant caused physical and mental injuries and therefore defendant
Northern District of California
 United States District Court




                                  13   is entitled to discovery (1) on the entire time period plaintiff worked for defendant and (2) on

                                  14   plaintiff’s mental disability. Plaintiff has indeed placed his mental disability at issue by bringing a

                                  15   claim for disability discrimination based on mental disabilities. Plaintiff shall produce any additional

                                  16   documents necessary on or before January 27, 2020.

                                  17

                                  18   Joint Discovery Dispute Letter No. 3, docket number 43:

                                  19            Defendant argues plaintiff has failed to respond to any of the 37 document requests

                                  20   defendant propounded. Defendant specifically calls out document request numbers 1, 23, 24, 27,

                                  21   30, 32, 33, and 34 as requests for which it has not received any documents. Plaintiff argues he has

                                  22   produced all appropriate documents in response to the requests listed above. Specifically, plaintiff

                                  23   states: (a) he has produced all documents responsive to requests 1, 23, 24, and 27; (b) has no

                                  24   documents in his possession responsive to request number 30; (c) has produced all appropriate

                                  25   documents in response to request number 32, except for unemployment benefit documents1; and (d)

                                  26   has produced all documents in response to request 33 and 34 but limited his response to only those

                                  27

                                  28            1
                                                    The Court agrees with plaintiff that this limitation is appropriate.
                                                                                              2
                                   1   relating to disabilities and emotional distress as alleged in the complaint.2 However, plaintiff is

                                   2   silent with respect to the document requests not specifically listed by defendant. On or before

                                   3   January 27, 2020, plaintiff shall either certify he has produced all appropriate documents in response

                                   4   to all of defendants’ requests or produce the outstanding documents.

                                   5

                                   6

                                   7            IT IS SO ORDERED.

                                   8

                                   9   Dated: January 21, 2020

                                  10                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  11                                                     United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                2
                                                    See section above re “Subpoena of Medical Records” for the Court’s analysis on this
                                       point.
                                                                                           3
